DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 May 2022 has been entered.

Response to Amendment
Applicant amended claims 1-2, and 13. Claims 1-13 are pending and considered in the present Office action.

The 102 and 103 rejections are withdrawn in view of the recent amendment (entered 27 May 2022). However, upon further consideration a new ground of rejection is necessitated by amendment. Specifically, a new 102 rejection (over Shimooka) and a new 103 rejection (including newly found reference Gao) are presented to teach/suggest the Ba doping element in the amendment.

Applicant’s amendment was sufficient to overcome the rejections of record. As such, the declaration under 37 CFR 1.132 filed 27 May 2022 is moot. Nonetheless, the declaration is considered to the extent possible under the Response to Arguments section. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection do not rely on the references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument (i.e., Ba). Further, Applicant’s arguments of unexpected results are not persuasive for the reasons discussed next.

The declaration under 37 CFR 1.132 filed 27 May 2022 is insufficient to overcome the rejections in this Office action because (i) evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based (In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)), (ii) the facts presented are not germane to the rejection at issue (e.g., the facts presented have not considered Gao), and (iii) the showing in the declaration (with respect to unexpected results) is not commensurate in scope with the claims. 
With respect to scope, the experimental conditions detailed in the declaration (e.g., pH control) are NOT claimed; as such, the prior art has not been considered with respect to these conditions or how they may/may not affect resulting performance data. More importantly, the amount of L (i.e., Ba) is claimed in a range of 0.0005 to 0.010, but the data provided (i.e., rate of increase in mass %) in the declaration considers only a single value for Ba (i.e., Ba at a concentration of 0.005); there is a lack of data at the end points (e.g., 0.0005 and 0.010) and immediately outside the end points of the claimed range (e.g., 0.0004 and 0.011) in both the declaration and Table 1 provided in the disclosure. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). With the data provided it is not clear whether the results occur over the entire claimed range. 
Lastly, the declaration includes a discussion with respect to the “rate of increase in mass %”. Specifically, applicant concludes “superior performance in terms of the rate of increase in mass”; for example, a “rate of change in mass in an amount of 0.6 mass % or less … is a particular advantage” in view of “product quality in terms of discharge capacity, charge-discharge efficiency, rate performance, and safety”. This argument is not persuasive because the feature upon which applicant relies (i.e., rate of increase in mass) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the “rate of increase in mass” is not a performance characteristic; hence, it’s difficult to draw conclusions of unexpectedness from the values presented in the declaration. Finally, the performance characteristics mentioned by the applicant (i.e., discharge capacity, charge-discharge efficiency, rate performance, and safety) were not provided/discussed to support the conclusion of “superior performance” with respect the rate of increase in mass allegedly provided by element Ba; as such, an effective argument of unexpected results has not been made. It is further noted that any future arguments of unexpected results using performance characteristics should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (as detailed above). 
For the reasons detailed above, applicant’s arguments/declaration are not sufficient to overcome a conclusion of obviousness, or the 102 rejection, at this time.
 
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The number “3.40” in claim 13 needs units.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 8-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimooka et al. (US 2011/0262796), hereinafter Shimooka.
Regarding Claims 1 and 11, Shimooka teaches a method of manufacturing a positive electrode material for a lithium secondary battery (see e.g., title), wherein the material is a complex oxide (i.e., LiNi0.638Co0.2Mn0.15Mg0.01Ba0.002O2, example 16) which satisfies the claimed composition (LiaNibMcNcLeOx) because a/(b+c+d) (i.e., Li) is 1 (which is between 0.80 to 1.30), b/(b+c+d) (i.e., Ni) is 0.639 (which is between 0.30 to 0.95, c/(b+c+d) (i.e., Mn and Co) is 0.35 (which is between 0.05 to 0.6), d/(b+c+d) (i.e., Mg) is 0.01 (which is between 0.005 to 0.10), e/(b+c+d) (i.e., Ba) is 0.002 (which is between 0.0005 to 0.010), b+c+d = 1 (0.998 rounds to the whole number 1 as claimed), and x (i.e., O) is 2. The amount of L (Ba) is less than N (Mg).
Shimooka teaches the method comprises: mixing raw material chemical elements or compounds containing the raw material chemical elements to form a mixture (paras. [0137- 0138]), baking the mixture at a temperature of 700°C or higher and 950°C or lower (e.g., 900 °C) in a baking process forming a processed baking material, and performing a treatment using a water-washing process after the baking, see e.g., para. [0139].
Regarding Claim 2, Shimooka teaches the baking is carried out in air, hence the baking is performed under oxygen.
Regarding Claim 3, Shimooka teaches the baking comprises pre-baking (heated to 600 °C), a heating stage after the pre-baking (i.e., held at temperature for 2 hours) and a final baking stage (i.e., heated for 12 hours at 900 °C).
Regarding Claim 8-10, Shimooka teaches the raw material chemical elements or compounds include a hydroxide formed by co-precipitating Ni and M (Mn and Co) elements, or Ni, M and N (Mg) elements, see e.g., paras. [0137]-[0138], [0162], [0165].
Regarding Claims 12 and 13, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the prior art teaches the claimed structure and claimed method of production as detail above; thus, the claimed properties (i.e., d90, d10, and press density) are presumed to be present. 

Claim Rejections - 35 USC § 103
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimooka, in view of KR 2012-0028072 (of record), where Sun et al. (US 2013/0183585, of record) is used as a translation for KR 2012-0028072, hereinafter Sun.
Regarding Claims 4-5, Shimooka teaches a pre-baking temperature of 600 ° for 2 hours but does not teach a temperature between 300 °C to 500 °C for 2 hours to 6 hours, and a heating stage where the prebaked mixture is heated at a rate of 5 C/min to 30 C/min. However, Sun suggests the baking treatment should include a primary firing from 250 °C to 650 °C for 5 hours to 20 hours (e.g., 280 °C for 5 hours), a heating stage where the heating rate is 1 °C/min to 10 °C/min, and a secondary firing at 700 °C to 1100 °C held, for example, 10 hours, see e.g., Example 2, paras. [0083]-[0085]). This baking method allows for moisture and impurities to be effectively removed, thereby improving the purity of the active material, effectively control growth of the active material particles and secure excellent electrochemical characteristics, and may effectively control a crystal structure, see e.g., paras. [0083]-[0085]. It would be obvious to one having ordinary skill in the art the baking of Shimooka includes a pre-baking stage from 300 °C to 500 °C for 2 hours to 6 hours, and a heating stage after the pre-baking stage to reach the final baking stage, where the prebaked mixture is heated at a rate of 5 °C/min to 30 °C/min (e.g., 1 °C/min - 10 °C/min), to allow for moisture and impurities to be effectively removed, thereby improving the purity of the active material, to effectively control growth of the active material particles and secure excellent electrochemical characteristics, and to effectively control a crystal structure, as suggested by Sun.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimooka in view of Imahashi et al. (US 2014/0087262, of record) and Abe et al. (US 2007/0231691, of record), hereinafter Imahashi and Abe.
Regarding Claims 6-7, Shimooka teaches the baking material is pulverized (hence crushed) after the baking process (e.g., 900 °, paras. [0138]-[0139]), but does not teach the water washing process includes mixing the crushed baking material with water and stirring, wherein the active material is dried and dewatered after the water washing process. However, Abe teaches fired powders are crushed before a water washing treatment to yield spherical fired powders, thus capable of high bulk density, see e.g., paras. [0055], [0102]-[0103]. Imahashi teaches in the water washing process, positive electrode material powder made by crushing (deaggregating) the processed baking material in the baking process, is mixed with water and stirred, see e.g., para. [0126]. The water washing removes surplus amounts of lithium hydroxide and lithium carbonate, paras. [0066]-[0067]. Imahashi teaches the positive electrode material powder is further dried and dewatered after the water-washing process, i.e., water washed slurry is subjected to filtration (interpreted as dewatering) and drying (120 °C for 20 hr), see e.g., para. [0126]. It would be obvious to one having ordinary skill in the art to crush the baking material and then perform a water washing treatment to yield spherical fired powders capable of high bulk density with surplus amounts of lithium hydroxide and lithium carbonate removed. Further, drying and dewatering are obvious to remove moisture from the active material as desired by Shimooka, as evidenced by the use of a desiccator, see e.g., para. [0139].

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimooka, in view of Suhara et al. (US 2009/0017383, of record), hereinafter Suhara.
Regarding Claim 12, Shimooka does not teach a difference between d90 and d10 is 5.0 µm or more in a particle distribution of secondary particles of the complex oxide. However, Suhara teaches a lithium composite having first particles (i.e., large particles) having d90 (with respect to secondary particles of the first particles) of at most 150% of d50 and d10 of at least 50% of d50, wherein d50 is between 7 µm - 20 µm. The particle size/particle distribution allows for second particles (i.e., smaller particles) to fill the space between/among the first particles to achieve a positive electrode active material having a compact dense structure having a large volume capacity density and press density, see e.g., paras. [0011]-[0016], [0035], [0037], and [0054]. It would be obvious to one having ordinary skill in the art the difference between d90 and d10 based on a number of particles is 5.0 micrometers or more in a particle size distribution of secondary particles of the complex oxide to achieve a positive electrode active material having a compact dense structure having a large volume capacity density and press density, as suggested by Suhara. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimooka, in view of Horichi et al. (US 2005/0214645, of record) and Suhara et al. (US 2005/0271944, of record), hereinafter Horichi and Suhara II.
Regarding Claim 13, Shimooka does not teach the press density of the material at a load of 95.5 MPa. However, Horichi discloses a press density for a lithium cobalt composite oxide (see e.g., paras. [0024]-[0025]) is preferably between 3.15 g/cm3 to 3.8 g/cm3 when pressed under a pressure of 0.96 t/cm2 (which is about equivalent to 95.5 mPa), see e.g., paras. [0030], [0040]. Suhara II teaches a lithium composite LiNiCoMnMO2, where M is at least one selected from Al, Mg, Ti, Ba, Ca, etc, see e.g., para. [0019]-[0020]. The active material of the lithium composite oxide has a large press density (e.g., 3.1 to 3.4 g/cm3) to obtain a high volume capacity, see e.g., para. [0041]. It would be obvious to one having ordinary skill in the art the press density of the material of Shimooka is high (i.e., 3.4 g/cm3 to 4.50 g/cm3, as claimed) to obtain a high volume capacity density, as suggested by Horichi and Suhara II. The press density suggested in the prior art overlaps with that claimed, or is close, hence obvious for the same reasons detailed above in view of MPEP 2144.05, I.

Claims 1-2 and 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi et al. (US 2014/0087262, of record), in view of Gao et al. (US 6,620,400), hereinafter Imahashi and Gao.
Regarding Claim 1, Imahashi teaches a method of manufacturing a positive electrode material for a lithium secondary battery (see e.g., title, and paras. [0037], and [0040]), wherein the material is a complex oxide (i.e., LixNi1-y-w-z-vCoyMnwMazMbvO2; wherein Ma is Al, Zn, and Sn; Mb is Bi, Sb, Zr, B, and Mg; x is between 0.9 to 1.1, y is between 0.05 to 0.25, w is between 0 to 0.25, z greater than 0 to 0.15 and v is between 0 to 0.03, see e.g., para. [0031]). Example 16 (Li1.04Ni0.792Co0.099Mn0.099Al0.01O2) satisfies Li, Ni, M (Co and Mn), and N (Al) and O in the claimed composition LiaNibMcNdLeOx. This example fails to teach Le (i.e., Ba). However, Gao teaches lithium mixed transition metal M (i.e., Ni, Co, Mn) oxides where the transition metal M is replaced with dopants A (i.e., Ba) in an amount of greater than or equal to 0 and less than about 0.5 (see e.g., col. 4); the compositions described by Gao allow for crystal structures having good structural stability that maintain their structure through cycling, thereby resulting in consistent chemical performance, see e.g., col. 2 lines 11-22. It would be obvious to one having ordinary skill in the art to further dope Example 16 of Imahashi with Ba, as suggested by Gao, with the expectation of maintaining structural stability during cycling and consistent chemical performance.    
The concentrations of the elements (i.e., Li, Ni, Mn+Co, Al and Ba) in the prior art overlap with the claimed values or are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I.  
Further regarding the method of claim 1, Imahashi teaches the method comprises: mixing raw material chemical elements or compounds containing the raw material chemical elements to form a mixture, baking the mixture at a temperature of 700°C or higher and 950°C or lower (e.g., 770 °C) in a baking process forming a processed baking material, and performing a treatment using a water-washing process after the baking. See e.g., para. [0122]-[0126].
Regarding Claim 2, Imahashi teaches the baking is performed under oxygen, see e.g., para. [0125].
Regarding Claim 6, Imahashi teaches in the water washing process, positive electrode material powder made by crushing (deaggregating) the processed baking material in the baking process, is mixed with water and stirred, see e.g., para. [0126].
Regarding Claim 7, Imahashi teaches the positive electrode material powder is further dried and dewatered after the water-washing process, i.e., water washed slurry is subjected to filtration (interpreted as dewatering) and drying (120 °C for 20 hr), see e.g., para. [0126].
Regarding Claim 8, Imahashi teaches the raw material chemical elements or compounds containing the raw material chemical elements include a hydroxide formed by co-precipitating the Ni and M elements, see e.g., para. [0122]-[0123].
Regarding Claim 9, Imahashi teaches the raw material chemical elements or compounds containing the raw material chemical elements include the hydroxide formed by co-precipitating the Ni and M elements, and N elements (i.e., Ma which is Al) or other elements (Mb, such as Bi, B, etc., see e.g., paras. [0125] and [0134]).
Regarding Claim 10, Imahashi teaches the raw material chemical elements or compounds containing the raw material chemical elements include the hydroxide formed by co-precipitating the Ni and M elements (i.e., Mn+Co), and N elements (i.e., Ma which is Al), see e.g., paras. [0125], and [0134].
Regarding Claim 11, Imahashi, as modified by Gao, suggests the amount of element N (i.e., Al) is 0.01 and the amount of element L (i.e., Ba) is about 0 to less than 0.5; as such, the amount of L (Ba) is smaller than amount of N (Al).
Regarding Claims 12 and 13, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the prior art teaches the claimed structure and claimed method of production as detail above; thus, the claimed properties (i.e., d90, d10, and press density) are presumed to be present. 

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi and Gao in view of KR 2012-0028072 (of record), where Sun et al. (US 2013/0183585, of record) is used as a translation for KR 2012-0028072, hereinafter Sun.
Regarding Claims 3-5, Imahashi teaches a final baking stage held for 2 hours to 30 hours from 700 °C to 950 °C (e.g., 770 °C for 20 hr, see e.g., para. [0125]); Imahashi does not teach the baking includes a pre-baking stage subjected to a temperature between 300 °C to 500 °C for 2 hours to 6 hours, and a heating stage where the prebaked mixture is heated at a rate of 5 C/min to 30 C/min. However, Sun suggests the baking treatment should include a primary firing from 250 °C to 650 °C for 5 hours to 20 hours (e.g., 280 °C for 5 hours), a heating stage where the heating rate is 1 °C/min to 10 °C/min, and a secondary firing at 700 °C to 1100 °C held, for example, 10 hours, see e.g., Example 2, paras. [0083]-[0085]). This baking method allows for moisture and impurities to be effectively removed, thereby improving the purity of the active material, may effectively control growth of the active material particles and secure excellent electrochemical characteristics, and may effectively control a crystal structure, see e.g., paras. [0083]-[0085]. It would be obvious to one having ordinary skill in the art the baking of Imahashi includes a pre-baking stage from 300 °C to 500 °C for 2 hours to 6 hours, and a heating stage after the pre-baking stage to reach the final baking stage (secondary firing), where the prebaked mixture is heated at a rate of 5 °C/min to 30 °C/min (e.g., 1 °C/min - 10 °C/min), to allow for moisture and impurities to be effectively removed, thereby improving the purity of the active material, to effectively control growth of the active material particles and secure excellent electrochemical characteristics, and to effectively control a crystal structure, as suggested by Sun.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi and Gao, further in view of Abe et al. (US 2007/0231691, of record), hereinafter Abe.
Regarding Claim 6, Imahashi’s teaching of deaggregation suggests breaking down (hence crushing) larger particles into smaller ones, but the word “crushing” is not used explicitly. However, Abe teaches fired powders are crushed before a water washing treatment to yield spherical fired powders, thus capable of high bulk density, see e.g., paras. [0055], [0102]-[0103]. It would be obvious to one having ordinary skill in the art the powders of Imahashi are crushed before water washing to yield spherical fired powders, hence capable of high bulk density.
Regarding Claim 7, Imahashi teaches the positive electrode material powder is further dried and dewatered after the water-washing process, i.e., water washed slurry is subjected to filtration (interpreted as dewatering) and drying (120 °C for 20 hr), see e.g., para. [0126].

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi and Gao, in view of Suhara et al. (US 2009/0017383, of record), hereinafter Suhara.
Regarding Claim 12, Imahashi teaches d50 is between 3.0 µm to 28 µm (para. [0055]), but does not teach a difference between d90 and d10 is 5.0 µm or more in a particle distribution of secondary particles of the complex oxide. However, Suhara teaches a lithium composite having first particles (i.e., large particles) having d90 (with respect to secondary particles of the first particles) of at most 150% of d50 and d10 of at least 50% of d50, wherein d50 is between 7 µm - 20 µm. The particle size/particle distribution allows for second particles (i.e., smaller particles) to fill the space between/among the first particles to achieve a positive electrode active material having a compact dense structure having a large volume capacity density and press density, see e.g., paras. [0011]-[0016], [0035], [0037], and [0054]. It would be obvious to one having ordinary skill in the art the difference between d90 and d10 based on a number of particles is 5.0 micrometers or more in a particle size distribution of secondary particles of the complex oxide to achieve a positive electrode active material having a compact dense structure having a large volume capacity density and press density, as suggested by Suhara. The modification of Imahashi, who teaches similarly sized d50 particles as Suhara (i.e., 3.0 µm to 28 µm and between 7 µm - 20 µm, respectively), with Suhara, who teaches d90 is at most 150% of d50 and d10 is at least 50% of d50, satisfies the claimed difference of 5 micrometers or more as follows:
d90 = 140 % x 10 µm (d50 of prior art) = 14 µm;
d10 = 60 % of 10 µm = 6 µm;
d90 – d10 = 14 – 6 = 8 µm, which is 5 µm or more, as claimed.  

In the above illustrative example for the modification of Imahashi with Suhara, the value of d50 value (i.e., 10 µm) was so chosen because it falls between both d50 ranges disclosed in the prior art (i.e., 10 µm is between 3.0 µm to 28 µm disclosed by Imahashi and between 7 µm - 20 µm disclosed by Suhara).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi and Gao, in view of Horichi et al. (US 2005/0214645, of record) and Suhara et al. (US 2005/0271944, of record), hereinafter Horichi and Suhara II.
Regarding Claim 13, Imahashi does not teach the press density of the material at a load of 95.5 MPa. However, Horichi discloses a press density for a lithium cobalt composite oxide (see e.g., paras. [0024]-[0025]) is preferably between 3.15 g/cm3 to 3.8 g/cm3 when pressed under a pressure of 0.96 t/cm2 (which is about equivalent to 95.5 mPa), see e.g., paras. [0030], [0040]. Suhara II teaches a lithium composite LiNiCoMnMO2, where M is at least one selected from Al, Mg, Ti, Ba, Ca, etc, see e.g., para. [0019]-[0020]. The active material of the lithium composite oxide has a large press density (e.g., 3.1 to 3.4 g/cm3) to obtain a high volume capacity, see e.g., para. [0041]. It would be obvious to one having ordinary skill in the art the press density of the material of Imahashi is high (i.e., 3.4 g/cm3 to 4.50 g/cm3, as claimed) to obtain a high volume capacity density, as suggested by Horichi and Suhara II. The press density suggested in the prior art overlaps with that claimed, or is close, hence obvious for the same reasons detailed above in view of MPEP 2144.05, I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729